United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 99-2333
                                  ___________

Kimberly A. Eiting,                    *
                                       *
                         Appellant,    *
                                       *        Appeal from the United
            v.                         *        States District Court for
                                       *        the Eastern District of Missouri
Kenneth S. Apfel, Commissioner,        *
of Social Security,                    *                 [UNPUBLISHED]
                                       *
                         Appellee.     *

                                  ___________

                          Submitted: December 15, 1999

                            Filed: February 22, 2000
                                  ___________

Before BEAM, Circuit Judge, HEANEY, Senior Circuit Judge, and KYLE, District
Judge.1


PER CURIAM.


      Kimberly A. Eiting appeals the district court’s grant of summary judgment



      1
           The HONORABLE RICHARD H. KYLE, United States District Judge
for the District of Minnesota, sitting by designation.
affirming the Commissioner’s decision to deny Eiting disability insurance benefits.
Having reviewed the record and the parties’ briefs, we conclude that no error of law
or fact appears and that an extended opinion would serve no useful purpose in this fact-
intensive case. We find that substantial evidence on the record as a whole supports the
decision of the Commissioner that Eiting is not disabled for social security purposes.
We thus affirm the district court without further discussion. See 8th Cir. R. 47B.


      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-